ON MOTION
PER CURIAM.
ORDER
Anthony Moore moves for a remand and moves for the trial court to forward the record. The United States opposes. Moore replies.
Moore may include in his brief any request for remand or other relief. Moore has not established that remand is appropriate at this time. Concerning the record, it is not necessary for the trial court to forward the record at this time. The *357parties may include in an appendix to their brief any relevant documents that were before the trial court.
Accordingly,
It Is Ordered That:
(1) The motions are denied. The United States’ brief is due within 40 days of the date of filing of this order.
(2) Moore must either pay the $455 docketing fee within 14 days of the date of filing of this order or file a completed motion for leave to proceed in forma pauperis (forms enclosed).